DETAILED ACTION
Response to Amendment
The following is in response to the amendment of March 29, 2022.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 10:  In a pneumatic tire comprising at least one block that comprises a first block groove extending from an edge at a corner of the block toward a first side in a tire circumferential direction so as to be directed toward a second side in the tire circumferential direction, and a second block groove extending from an edge at another corner of the block toward the second side in the tire circumferential direction so as to be directed toward the first side in the tire circumferential direction, the prior art does not disclose or suggest that the first block groove and the second block groove overlap as viewed in a tire width direction, and that each of the first block groove and the second block groove has an edge which extends at an angle of less than 30O with respect to the tire circumferential direction.
Claims 2-6 and 9:  In a pneumatic tire comprising at least one block that comprises a first block groove extending from an edge of the block toward a first side in a tire circumferential direction so as to be directed toward a second side in the tire circumferential direction, and a second block groove extending from an edge of the block toward the second side in the tire circumferential direction so as to be directed toward the first side in the tire circumferential direction, wherein the first block groove and the second block groove overlap as viewed in a tire width direction, the prior art does not disclose or suggest that the at least one block comprises a block central portion which is arranged between the first and second block grooves, a first block base portion which is contiguous with the block central portion, and a first block protruding portion which protrudes from the first block base portion so as to together with the block central portion straddle the first block groove, wherein the width of the first block protruding portion decreases as one proceeds toward a tip thereof.
Claim 7: In a pneumatic tire comprising at least one block that comprises a first block groove extending from an edge of the block toward a first side in a tire circumferential direction so as to be directed toward a second side in the tire circumferential direction, and a second block groove extending from an edge of the block toward the second side in the tire circumferential direction so as to be directed toward the first side in the tire circumferential direction, wherein the first block groove and the second block groove overlap as viewed in a tire width direction, the prior art does not disclose or suggest that the at least one block comprises a block central portion which is arranged between the first and second block grooves, a first block base portion which is contiguous with the block central portion, a first block protruding portion which protrudes from the first block base portion so as to together with the block central portion straddle the first block groove, a second block base portion which is contiguous with the block central portion, and a second block protruding portion which protrudes from the second block base portion in so as to together with the block central portion straddle the second block groove, wherein an angle at a corner which is in the block central portion but which is adjacent to neither the first nor the second block base portion is greater than an angle at a corner which is in the first block base portion but which is adjacent to neither the block central portion nor the first block protruding portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748